 In the Matter of C. A. REEDCOMPANYandDISTRICTNo. 50, UNITEDMINEWORKERS OF AMERICACaseNo.4-C-13,03.-Decided October 30, 1943DECISIONANDORDEROn'September 17, 1943, the Trial Examiner issued his IntermediateReport in the above-entitled proceeding, finding that the respondenthad not engaged in and was not engaging in the unfair labor practicesalleged in the complaint, and recommending that the complaint hereinbe dismissed, as set forth in the copy of the Intermediate Report an-nexed hereto.No exceptions to the Intermediate Report have beenfiled, and no request has been made for oral argument before theBoard.The Board has considered the Intermediate Report and theentire, record in the case, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner, with the followingexception :IThe Trial Examiner has found, and we agree, that McKay, Tallmanand Robbins do not occupy supervisory positions and that the respond-ent is not, responsible for their activities in connection with theformation of the Association. In reaching this conclusion, we takeinto account the fact that the Board's agents and District 50, in theconsent election agreement, included McKay, Robbins, and Tallmanamong the employees eligible to vote in the election, but we do notthereby decide that this of itself and under other circumstances wouldabsolve the employer from responsibility for the union activities ofthe employees in question.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the complaint issued herein against therespondent, C. A. Reed Company, Williamsport, Pennsylvania, be,and it hereby is, dismissed.53 N. L. R. B.; No. 50.279 280DECISIONSOF NATIONALLABOR RELATIONS BOARDMR. GERARD D. REiLLY tooJJ no part in the consideration of the aboveDecision and Order.INTERMEDIATE REPORTMr. Eugene V. Purver,for the Board.Mr. Joseph C. Gallagher,of Pittsburgh, Pa. for District 50.Condor, YoungmancEGibson,Esgs,ofWilliamsport, Pa., byMr. John C.I oungman,for therespondent.'Mr. Joseph M. McNerney,ofWilliamsport, Pa., for the Association.STATEMENT OF THE CASEUpon a charge duly filed on April 16, 1943, by District No. 50, United MineWorkers of America, herein ,called District 50, the National Labor RelationsBoard, herein called the Board, by the Regional Director for the Fourth Region(Philadelphia, Pennsylvania), issued its complaint dated July 6, 1943, againstC. A. Reed Company, herein called the respondent, alleging that the respondenthad engaged in' and was engaging in unfair labor practices affecting commerce,within the meaning of Section 8- (1) and (2) and Section 2 (6) and (7) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.Copies of the,complaint and notices of hearing thereon, were duly served upon the respondent,District 50, and Crepe Paper Workers Association of Williamsport, Pennsyl-vania,' herein called the Association.With respect to the unfair labor practices, the complaint alleges in substancethat: (1) the respondent (a) engaged in surveillance of certain of its employeeswho were actively engaged in behalf of District 50; (b) ridiculed and malignedDistrict 50; (,c) discriminated against John Carey and deprived him of privi-leges previously accorded him, because of his activities on behalf of District 50;and (2) the respondent, commencing in January 1943 and continuing down tothe date of the issuance of this complaint, caused to be formed, interfered with,and dominated the formation and administration of the Association.On or about July 10, 1943, the respondent filed its answer in which it admitscertain facts as to its corporate organization and the nature of its business,but denies that it engaged in any of the unfair labor practices alleged in thecomplaint.The answer avers that in its relations with the Association, therespondent acting in compliance with Section 9 (a) of the Act, merely dealtwith the Association as a group of employees who were presenting grievances.Pursuant'to notice, a hearing was held in Williamsport, Pennsylvania, onAugust 12, 13 and 14, 1943, before the undersigned, Charles E. Persons, theTrial Examiner duly designated by the Chief Trial Examiner.The Board, therespondent, and the Association were represented by counsel, and District 50by a union official. All parties participated in the hearing.Full opportunityto be heard, to examine and cross-examine witnesses, and to introduce evidencewas afforded all parties.At the opening of the hearing, the Association moved to intervene. Thismotion was granted without objection, such intervention being limited to par-ticipation in matters which affect the intervenor.At the close of the Board'spresentation in chief, the respondent moved to dismiss the complaint as a whole,'and as to specified paragraphs, for failure of proof.The Association joined inthismotion as to the paragraphs with which it had concern. These motionsiThe complaint carries the name The Crepe Paperworkers Association of the C. A. ReedCompany.Thei ecord cartects thisas here stated. C.A.REED 'COMPANY281were denied.At the close of the hearing, the respondent and the Associationrenewed these motions.They were taken under advisement, and are at thistime, after consideration of the record, granted to the extent indicated by thefindings, conclusions and recommendations set forth below.The Board movedto conform its pleadings to the proof as to names, spellings, and addresses.This motion was granted without objection.At the conclusion of the hearing,the parties were notified that they might participate in oral argument beforethe undersigned.All parties waived oral argument.The parties were dulyadvised that they had the privilege of presenting briefs for the considerationof the Trial Examiner.The respondent presented such a brief on or aboutAugust 25, 1943.Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANY'C. A. Reed Company is a corporation organized in 1925 under the laws of theState of Delaware. It maintains its principal office and plant at Williamsport,Pennsylvania, where it manufactures, sells and distributes crepe paper, papernapkins, covers, plates, and cups, and rayon parachutes.The principal rawmaterials purchased by the respondent for use in its business are cardboard,semi-crepe paper, tissue paper, dyes, glue and rayon fabrics.During the yearending April 30, 1943, the respondent purchased approximately $1,367,000 worthof such raw materials, of which about 85 percent were shipped to it from sourcesoutside the State of Pennsylvania.During the same period the respondentproduced approximately $3,043,000 worth of finished productsOf theseapproximately 85 percent were shipped from its plant in Williamsport to pointsoutside the State of Pennsylvania.The respondent admits that it is engagedin interstate commerce within the meaning of the Act.II.TIIE ORGANIZATIONS INVOLVEDDistrict No. 50, United Mine Workers of America,and itsLocal No. 12,286,are labor organizations admitting to membership employees of the respondent.Crepe Paper Workers Association of Williamsport, Pennsylvania,is an unaffili-ated organization whose membership is confined to employees of the Iespondent.III. TILE UNFAIR LABOR PRACTICESA. BackgroundThe record reflects no union activity in the respondent's plant before Julyor August of 1942. At that time District 50 began an organizational cam-paign.On November 16, 1942, two representatives of District 50: Peter J.Schneider and one Higgins, met with the respondent's Board of Directors.John C. Youngman, counsel of record for the respondent, was present. Theunion representatives complained that respondent's foremen had intimidatedsome of the employees.They requested that a notice be posted oil the respond-ent's bulletin board assuring the employees that "they had the right to choosetheir own union and choose who they wanted to represent them in the union."8'These findings are based on a stipulation of the parties Incorporated in the record,and on allegations in the complaint admitted by respondent in its answer.7Quoted from the testimony of A. H. Stockwell, vice president and treasurer for therespondent. 282D'ECISION'SOF NATIONAL LABOR RELATIONS BOARDThe Board of Directors acceded to this request.A notice was composed -byYoungman in conformance to the union representatives'expressed wishes, immediately typed and posted.It read as follows :NOTICE TO EMPLOYEES OF C. A. REED CO.Under the Wagner Labor Act, you,have the right to self organization, toform, join or assist labor organizations and to bargain collectively throughrepresentatives of your own choosing.The question of whether an em-ployee shall or shall not join a union is up to that individual employee.(Signed)C.A.REED CO.,C.A.Reed,President.On the same day the respondent's supervisory employees were called togetherin the company office.4 Passages from the Act were read to them and theywere positively instructed not to interfere in union activities.A. H. Stockwell,vice president and treasurer of the respondent, testified regarding the instruc-tions then given as follows :We discussed with them the importance of not interfering at all with anyof the union activities.That they were to keep out of it and not evenanswer any questions, and if anything came up about questions that neededto be answered they were to take it up with us in the office.Q.In other words,, the foremen were 'instructed to keep their mouthsshut?A.That is right.5Night Foreman Robert Hutchinson was not present at the meeting.Howeverhe, as well as Harold Fisher, who was promoted to be foreman about January1, 1943, were given similar instructions by Superintendent Edward G. Knights.Their testimony at the 'hearing clearly indicated that they had apprehended andremembered the instructions transmitted.6Testimony given by other foremenwho were present, clearly indicates that this order had been effectivelytransmitted.-On January 6, 1943, the respondent and District 50, under the supervision ofagents from the Board's 4th Regional Office, entered into an Agreement fora Consent Election.The parties agreed upon a definition for an appropriateunit.An eligibility list based upon the respondent's pay roll'for January '4,4 The parties stipulated that those 'preseni were : Foremen James Smith, R. J. Mingle,Freeman Stroup, A. D. Logue, Floyd Bartlett, Sherman Bricker, William Snyder, RobertCummings, Ralph Chamberlain, and Conrad Woerner ; Assistant Foreman Joseph Havihck ;and Ethel A. Tallman, Margaret A. Smith and Harold Fisher, whom the respondent didnot consider to be either foremen or assistant foremen.Tallman is listed on the ,January4, 1942, pay roll as a supervisor,Margaret Smith as a doorlady and Fisher as foremanof the cup department. It is in evidence that Fisher's elevation to foreman was subsequentto'this foremen's meeting.8Superintendent Knights 'corroborated this testimony.6Hutchison's testimony on this matter reads as follows :Iwas not present at that meeting but I knew there had been a meeting, and I wentto our superintendent when I came in that night and asked him what it was all about,and he gave me the substance of what it was.He told me that I shouldn't discrim-inate in any way, not talk for or against the union, inside the shop or outside.Fisher's testimony was of similar import :Well, right after I had been appointed foreman in the cup department Mr. Knightscame to me and told me that I should understand that I should not take 'no part inany union activity, and not to discuss it with'any of the help or participate in anyof the union activities 'at all. C.A.REED COMPANY2831943, was drawn up. The listing of those "not eligible to vote" indicates thatrespondent's officials, foremen, assistant foremen, employees in thePlanningDepartment, the sales force and clerical employees were excluded from theappropriate unit.The election was held on January 20.Of the 531 employeeseligible to vote, 488 cast ballots.Ten were challenged, and one ballot wasvoid.Of the 477 ballots counted, 194 were cast for District 50 and 283 against.No objections were filed to the Regional Director's report of this election result.B. The alleged domination and interference with the formation and administra-tion of the AssociationThe complaint alleges that the respondent did :(a) In or about January, February and March 1943, assist in the formation ofthe Association ;(b)Extend unlimited time and unlimited use of the plant facilities duringworking hours to representatives of the Association in order to solicit member-ship therein;(c)Permit the circularization of a petition for the formation of the Associa-tion during working hours and on respondent's property ;(d)Accord to the Association recognition as exclusive bargaining agent with-out requiring proof of designation by a majority of respondent's employeeswhile denying same to the Union.These allegations are hereinafter discussed seriatim.(a)The only basis for the Board's charge that the respondent assisted inthe formation of the Association is found in the attempt to prove that, certainemployees influential in its formation were supervisory in character.Theearliest activity leading to the formation of the Association occurred very soonafter the consent election.Doren Wilson, a die block cutter, in conference withGeorge Strunk,' a napkin machine operator, and Barton Lorah,e an orderchecker, decided that "rather than to pay anything to any outside interests, wewould rather have an Association of our own." As Wilson testified, these em-ployees "developed it from then on."They were joined by Joseph S. Johnston,a printer, and Ethel A. Tallman.Tallman arranged that the group meet withJoseph M. McNerney, counsel of record for the Association in this proceeding.In addition to those named, Henderson Robbins, who "serves and supervisesa conveyer line," was present.McNerney's services were retained.UnderMcNerney's advice it was decided to circulate a petition to determine the strengthof sentiment in favor of an independent organization and to hold a public meetingat the Court House on February 4, 1943.Those present at McNerney's office gave notice of this initial meeting "byword of mouth.At the meeting James R. MacKay,° who is listed on the.respondent's pay roll of January 4, 1943, as a laborer, gave the opening address.He had been invited to do so by Tallman. A considerable number of member-ships were secured.Officers were elected. Johnston became president; Lorah,vice president, and Lovdie Welsh, who is the only employee listed in therespondent'sArt Department, became secretary-treasurer.A grievance com-mittee composed of Tallman, Wilson and Robbins was also elected. Bylawswere later printed which provided for monthly meetings of the Association 10An initiation fee of one dollar and annual dues of the same amount wereestablished.7Strunk's name is at times erroneously reported in the transcript as Strump.Sometimes carried in the transcript as Lohr.°Sometimesincorrectly reported as McCay in the transcript.70 Such meetings were held in Wilson's dance studio. 284DECIS'ION'SOF NATIONALLABOR RELATIONS BOARDThe Board contends that Tallman, Robbins and MacKay are supervisoryemployees and that their activities, in connection with the promotion of theAssociation are ascribable to the respondent.During the campaign for mem-bership in District 50, both Tallman and Robbins were solicited to join thatorganizationThe three employees are all on the eligible list set up for, theconsent electionAll three voted.MacKay's vote was challenged by the watcherfor District 50.MacKay, who had been employed by the respondent for not quite 9 years,leads the "bull gang" which loads and unloads trucks and cars, handles heavypaper rolls, and cartons and places them in their appropriate storage roomsin the plantHe has one, two, or three assistants, as the work in hand makesnecessary and he directs them while at work.MacKay is at all times engagedin physical labor himself.His pay exceeds that of his assistants by a "verysmall difference."He has no authority to hire or to discharge or to recommendsuch action.The work which he directs requires considerable physical strengthand, at times, he suggests to Superintendent Knights that men assigned are nothusky enough for work on the "bull, gang."MacKay was not summoned forthe foremen's meeting on November 16, 1942.Tallman has been in the employ of the respondent for 23 years. As supervisor,she gives out and collects the work of it group of about 10 employees who workon favors. She assigns jobs, keeps track of the work in hand and is responsiblefor its orderly completion.She works under the supervision of Foreman A D.Logue, who exercises all authority to hire or discharge the workers and hearscomplaints about the character of the work assigned.There is also aninstructor,Ruth Eddinger," who directs the employees in the accomplishmentof their various tasks and inspects the finished work.When the giving outand collection of work does not require all of Tallman's attention, she works onthe favors.She may be so employed in slack times for several hours 'a day.She is paid 57 cents an hour. The employees under her supervision work atpiece rates and under the Federal Fair Labor Practices Act are guaranteed40 cents an hourAs stated above, Tallman attended the foremen's meetingon November 16, 1942. She did so on a telephoned direction which she under-stood was transmitted by a girl in the office.Later Knights told her that herattendance was not necessary and the direction given her was it mistake." Tall-man has no authority to employ or to discharge or to make, recommendationsaffecting employment or discharges.However, she is in duty bound under herassignment to report to her superiors "any incompetency or wrong attitude."Superintendent Knights'test ifled that he might consult her as the person bestinformed, in regard to the capabilities of persons in her group.Robbins' duties in servicing and supervising the'conveyor line on the secondfloor require him to report a half hour earlier than the group of 10 or more em-ployees for whom he provides materials and removes finished work.He givesthese employees work and "tells them what to do."" But he has no authorityover their employment status beyond reporting to Foreman R. L. Miller, in casea given employee seems unfitted for work on the conveyer, that he "don't thinkthe girl will ever make out " Stockwell characterized Robbins as a "servicer."He described his duties as follows : "He brings work to the girls, gets them labelsand wrappers, and all that sort of thing, and keeps them supplied with mate-rials."Robbins is paid 73 cents an hour. The employees on, the conveyor line" Incorrectly recorded in the transcript as Ruth Ettinger.'=Tallman so testifiedKnights testified that he did not remember giving her thisexplanation.However, he further stated, "I would say, if she testified to that, I did.""Robbins so testified. C.A.REED COMPANY285are piece workers and have the same guaranteed hourly wage as the Tallmangroup.Robbins was not called to the foremen's meeting on November 16, 1942.Under this description of the duties of MacKay, Tallman and Robbins the un-dersigned concludes and finds that each of them does not have "authority to hire,promote, discharge, discipline or otherwise effect changes in the status of em-ployees or effectively recommend such action." " It is accordingly found thattheir duties are not supervisory in character and that their acts in connectionwith the formation of the Association are not ascribable to the respondent.Further the undersigned finds that action of representatives of District 50and of the respondent in making an agreement for a consent election, with theactive cooperation and approval of agents of the Board, has significance here.The parties agreed upon an eligibility list which included MacKay, Tallmanand Robbins.The respondent contends that District 50 and the Board are boundby such action.16 It is the Board's established practice to effectuate agreementsin the formulation of which its agents have participated providing these agree-ments are not breached by subsequent unfair labor practices on the part of therespondent 16As appears in the recommendation herein the undersigned findsthat the respondent has not invalidated the agreement by such acts.Undercircumstances somewhat similar to those in the instant proceeding, the Boardrecently said:On May 7, 1941, a representative of the Board affirmed the understandingbetween the Union and the respondents and permitted shift foremen to votein the consent election held on that date . . .We agree . . . that the shiftforemen are, clearly supervisory employees whose interference with theself organization of subordinate employees is attributable to the respond-ents . . . Since the respondents' failure to maintain neutrality in this re-spect was due in substantial measure to the advice and agreement of a Boardagent, we are of the opinion that it would not effectuate the policies of theAct, to make findings of violation of the Act, or to issue an order againstthe respondents, based upon the conduct of the shift foremen..."By accepting MacKay, Robbins and Tallman as eligible voters for the consentelection, the Board and District 50 recognized their right to participate in unionactivities.Their leadership in the formation and administration of the As-sociation thereafter may not be assailed.(b)Proven instances of the solicitation of memberships in the Associationduring work time are few in number. James Burkholder, a mechanic whoseduties took him throughout the plant, testified that "around February" 1943he saw Wilson near the Motto Paster machine on the third floor.Wilson14 SeeMatter of Boston Edison CompanyandUtilityWorkers OrganizingCommittee,C. I 0 Local 224, R. 4988-9. 51 N. L. R B. 118.u In Knights' testimony, lie was asked whether in his estimation the question of Tall-man's supervisory status was settled by setting up the eligibility list and answered : "Ithad been considered and agreed on at that time." In presenting a motion to dismiss thecomplaint, counsel for the respondent said :...The persons who formed the Association were not supervisory employees, ande%en if they were, the union, District 50, would be estopped from complaining aboutit, since they actively represented that they were not supervisory employees in agreeingthat they should vote and in having similar classes of employees, such as Calvertand McCabe become active for District 50 and w ere permitted to vote.16 SeeMatter of Shenandoah-Dives Mining CompanyandInternationalUnionof Mine,Mill . Smelter Workers LocalNo. 28, 11 N. L. R. B. 885, andGodehdua Sugars Inc.,andSugar Mill Workers' Union, Locals No. 21177, andTo. 2188 A. F.L.,12 N. L. It. B. 568ITMatter of Armour Fertilizer Works Inc et atandInternational Union of Mine, Mill.f .Smelter Workers, CIO, 46 NL. R. B. 629.559015-44-vol. 53-20 286 ' DECISIONS OF NATIONAL LABOR R'ELATION'S BOARDcollected a dollar from a girl employee and gave her a "slip of paper." Sherefused to let Burkholder see this paper on his request.Another girl employeeshowed him a receipt reading "Received one dollar," and signed by Wilson.Burkholder could identify neither of these employees.However, he testifiedthat the second employee on showing her receipt told him : "They were payingfor the Union."Wilson operates a dance studio.He testified that while in theplant, employees whose children attended his classes, frequently gave himmoney to cover his fees. On. such occasions he gave them a receipt. In view ofthe indefiniteness of Burkholder's testimony and the complete lack of directproof as to the character of the payment made by the first unidentified girlemployee, the undersigned credits the explanation given by Wilson.Matthew A. McCabe, an electrician and president of District 50's local No.12,286 in the respondent's plant, testified that on February 19, 1943, he'saw,anemployee, identified as Caroline Padvona, supervisor of hat making.and stylemachines, give Wilson during work 'hours a number of bills .and a,little blackbook which "looked like a receipt book."McCabe assumed that this incidentrepresented the -transmission of Association dues.As McCabe testified : "I justgot sore because I saw they [Association members] were allowed to do. thingsthat we were not allowed to do."He protested to Assistant Foreman Havilick,who said nothing to McCabe.However, Havilick's testimony is that he ques-tioned Padvona after McCabe had left, and was told that the money "was [war]savings money or stamp money." Padvona was collector of such funds in thehat department and had turned over to Wilson, monies resulting from theThursday, February 18, pay day collection. It is in evidence that the handlingof such matters in work time was regarded as legitimate. After considering theevidence, the undersigned credits the testimony of Havilick and finds that McCabewas mistaken in inferring that Padvona was collecting Association dues." 'On 'another occasion, in February f943, McCabe saw Betty Fry, a desk girl inthe cup department, hand Winnetta Fox, an order checker, a book "that lookedlike a receipt book."McCabe inferred that these employees were transactingAssociation business and called Foreman Harold Fisher's attention to the matter.McCabe testified that "he [Fisher] didn't say anything.He just walked awayand let it go at that." Fisher testified that he kept silence because he .had beeninstructed to do so by Superintendent Knights.However, he later questionedFry who explained that Fox gave her a `credit union book to take downstairsand get .checked, when I, go down the next time."When Fisher persisted asking :,.you are sure it wasn't no union activities?" Fry showed him the credit unionbook.On this evidence the undersigned concludes and finds that McCabe wasmistaken in his inference that Fry and Fox were transacting Association business.Again on February 17, 1943, between 3: 30 and 3: 35 McCabe, as he testified,was shown,by Charles Greenabaum,'$ an elevator operator, a receipt for Associa-tion initiation fees, signed by Tallman.McCabe was able to fix the time withgreat exactitude, because he made a' note of the occurrence at the time. SinceGreenabaum told McCabe he had "just joined," McCabe concluded that 'he hadninger, a storekeeper, had given her Greenabaum's dollar during the'noon hour,asking that she hand in the money that night.Tallman did so and next day gaveBenninger a receipt, signed by herself, made out to Greenabaum. In these cir-cumstances, the undersigned finds no proof either that Greenabaum was solicitedor that he paid.money to the Association, during work time.18 At the time of the hearing Greenabaum had left his employment with the respondent.He was not called asa witness. ' C.A.RE-ED COMPANY287employ of the respondent for over 20 years, testified that in "the fore part ofMay" 1942, Lorah "came up to [his] machine" and had a conversation withhim.Bricker fixed the time.as between 8 and 8: 30 in the morning, I. e., duringwork hours. Lorah inquired if Bricker "cared to become a member of the PaperWorkers Association."Bricker asked if "the company had any objections toan organization of that kind."Lorah assured him they had not and showed aletter with-the signature C. A: Reed, "stating that they [the respondent] weregranting vacations with pay."The letter was headed : "To the Crepe PaperWorker's Association of the C. A. Reed Company." The details of a plan forvacations were set forth, and it was stated that approval by the War Laborhearing room during Bricker's testimony but was not called to the stand.Theundersigned -accordingly credits the testimony of Bricker.Although ForemanR. if. Mingle was 'In the crepe department during this conversation and Knightspassed through, neither of these supervisors was in a position to overhear theconversation or to observe what took place between Bricker and Lorah. Theconversation lasted "probably ten minutes."iBurkholder testified that Robbins said to him during working hours : "Weare going, to have to form a company union.We will get a petition and bringit around to sign."Burkholder further testified that during the lunch period,Robbins "asked me if I wanted to sign it, I lie petition] to form a companyholder to join the Association and signing the petition did not establish mem-bership, the undersigned credits Burkholder's testimony.Floyd Blair, a napkinciation. 'Blair fixed the time as "about six weeks after the election" and duringworking hours.Robbins assured Blaid that Knights were favorable to the Asso-ciation.The record makes clear that employees in the respondent's plant' exercisedan unusual measure of freedom of movement and actions. Reasonably briefconversations between employees were not ordinarily interfered with by thesupervisors.Under such circumstances these three instances of solicitation forthe Association shown to have occurred during working hours, but not withinthe observation of supervisors, do not involve the respondent in Associationactivities.Moreover, several uncontroverted instances of solicitation in favorof District 50 during working hours, which the undersigned credits, and findsitunnecessary to set forth, were entered on the record's Respondent's of-ficials, Knights and Stockwell, and various of its supervisors testified positivelythat their treatment of the advocates of District 50 and of the Association wasexactly similar and guided by the instructions given to the foremen on No-vember 16, 1942.Under these circumstances, the undersigned finds no evidencein the record which supports the Board's allegation that the respondent ex-tended "unlimited time and unlimited use of its plant facilities during workinghours to representatives of the Association in order to solicit membershiptherein."He finds that the respondent maintained an attitude of neutrality,and that the treatment of.the contending unions was impartial.'s Carey admitted that he had "talked union there on the company property and thecompany time." It is further in evidence that Carey on two occasions, during work time,solicited the membership of Walter Pacacha. 288DECISION'S OF NATIONAL LABOR RELATIONS BOARD(c)The Association's petition, so called, is a 10-page, legal backed, securelybound document.2°Competent testimony, credited by theundersigned,statesthat it was never unbound and circulated as separate sheets. It contains thesignatures,with addresses, of over 250 employees of the respondent. BothRobbins and Tallman testified that the petition was never circulated in workhours.21Evidence to the contrary, for the most part, rests on inferences.ThusMcCabe testified that he saw Fry have what "looked like several pieces of typewriter paper."Fry, in work hours and with thesepapers in hand,took fiveor six individual employees into that rest room.McCabe admitted.that he didnot see the papers clearly and that it "might have been anything." Later Mc-Cabe saw Tallman talking with Robbins both before and after dinner.On thesecond occasion, during work time, Robbins took "several sheets of paper" that"looked very similar to the papers Miss Betty Fry had" and talked to girlson the conveyor line.McCabe did not overbear these conversations and ad-mitted that "they may have been talking about anything at all." On beingasked,McCabe testified that he did not notice a legal back on the papers.Burkholder also testified that bothWilson and Robbins had "one of thesepetitions" during February about 2 weeks after the election.Burkholder de-scribed the petition as a piece of paper about 2 feet in length, "that had fourleaves on it" some of which were turned back.He further testified that, whileWilson had it, he "saw a couple ofwomen signingit."The timewas fixed asduring work hours around 10 o'clock.Burkholder admitted that he did notoverhear the conversation between Wilson and the two women employees, andstated "the only thing I know it looked like the other paper."-Blair testified that he saw Tallman, 3 or 4 weeks after the election, give Robbins"three or four sheets of paper "After lunch Robbins talked to Ralph Shirey, amachine operator.Blair saw Shirey write on the sheets.Later Robbins tookthe paper and "talked to the girls on the scalloppress."Blair could not identifythese employees beyond stating that the first name of one was "Lib."Whenasked : "Have you any idea what those papers were?" Blair answered : "Only thatthe girls said that he was trying to sign them up for the Association."Tallman testified relative to her conversations with Robbins : 'I never went. down to talk to him for Association business. I did go downwhen his wife would ask me to give him a message, or I went down for,materials on the floor, and he would come to the door, and if I had anythingto tell him, any message, that was the conversation.Robbins corroborated this testimony.Wilson's testimony contains an' adequate explanation, credited by the under-signed, concerning the papers which he and others were seen circulating.Histestimony was as follows :I have gone around the factory, in different parts of the factory, sometimesfour or five or six times the day through, and on this paper I have the girls20This document reads as follows :We the undersigned, employees of the C. A. Reed Company of Williamsport, Peuusyl-vania by signing our names hereon express our desire to form an Association for thepurpose of joining ourselves together so that we may have unity of thoughts andaction as a group in matters pertaining to our working conditions,wages, and laborrelations generally with our employer.The adding of a signature hereto is a voluntaryact and any signer if he so desires,may withdraw from the Association either beforeit is formed or after it is formed.21This is corroborated by Burkholiler's testimony that Robbins asked him to sign thepetition during the lunch hour. C.A.REED COMPANY289write to the boys who have left the factory for the service. Sometimes theywrite their names and say, "Hello, Jack," or something, and sign their names.That happens very often.Wilson further explained that these service men's letters were circulatedthroughout the plant.They began as three or four loose sheets of paper about 15inches long.The number of pages was increased as the length of the messagesrequired.The undersigned finds no proof in the record to substantiate the Board'sallegation that the respondent permitted the circulation of the Association's peti-tion during working hours and on respondent's property.(d)The Board relies on two matters to substantiate its allegation that therespondent recognized the Association as exclusive bargaining agent withoutrequiring proof of designation by a majority of respondent's employees.First,the respondent notified the Association Grievance Committee of its decision as tovacations soon after April 13, 1943, while the employees generally were not notifieduntil June 7, 1943.Second, the Association committee did not negotiate for theirmembers only but sought concessions applicable to all employees.The first contact between the respondent and the Association was by a letterdated March 18, 1943, which McNerney wrote under instructions from the Asso-ciation.He inforined the respondent of the existence of the Association andfurther stated :The membership of the Association is made up of employees of the Company ;its purpose is to protect the interests of employees in the matter of wages,hours of working, safety, sanitation, and other working conditions.On March 24 McNerney wrote again asking an appointment on March 25 forrepresentatives of the Association "for the purpose of bringing up certain mattersconcerning their employment with your company."Three conferences were heldon dates between March 25 and April 13 not exactly fixed in the record. Themembers of the grievance committee, Tallman, Wilson, and Robbins, representedthe Association.Stockwell and Knights 22 for the respondent met with them.At an Association meeting on March 22, 1943, as the minutes of the meetingrecord, the grievance committee was instructed to present these matters:1.Vacation to all employees who have worked at C. A. Reed for six monthsor over .. .2.Notification of employees by foremen of the prospect for work on thefollowing day.Anyone presenting themselves for work and receiving noneshould be given three hours pay or work equivalent to that pay.3.Seniority rightsOlder employees should be given preference in re-placement jobs over newer employees.They should be given at least a monthto adjust themselves to new conditions 23All participants in the three conferences were called as witnesses in thehearing.All agreed in testifying, and the undersigned finds, that the respondentdid not recognize the Association as exclusive bargaining agent for its employeesduring the conferences. It will be noted that McNerney's letters did not advanceclaims of majority membership. Stockwell inquired as to the extent of theAssociation membership and was told "it was something like 240 or 260.Sincethe consent election eligibility list carried 531 names the number stated did not"These two officials had been appointed by the respondent's Board of Directors to dealwith District 50 at a time when the respondent anticipated that that union would win theconsent election.On receipt of the Association's letters, President C. A. Reed asked themto meet with that organization's representatives11Quoted in part only. 290DECISIONS OF NATIONAL LABOR RELATION'S BOARDrepresent a majority. It is clear that the Association representatives, neverclaimeda majority.Stockwell's testimony as to the basis on whichthe discussionswere,carriedon is as, follows :When they came in to discuss,some ofthe grievances they had, Iemphasizedquickly'and promptly, that we could notrecognizethem as the sole ,bargain-permission to have a vote, and up to that time we just considered themordinary employees that had certaingrievancesthat they wantedi toi havecorrected.Each of the matters advanced by the Association was discussed at the ' confer-ences.The respondent took definite action, however, only on the first request.The Association had asked for a schedule of vacations as follows :Six months,to one year, three days with pay,; one year to five years, oneweek with pay ; five years and over, two weeks, with pay.After discussion and' consideration the respondent sent the following statementto each member of the grivance committee :TO THE CREPEPAPER WORKERS ASSOCIATIONOF THE C. A. REEDCOMPANYThe Board of Directors of the C. A. Reed Company have approved thefollowing plan for vacations with pay for our employees.Eligibility forvacation will be determined on the basis of employment ending April 30in any year.Vacation PlanE?nployees1 to 3 years________________________ 101-3 days or 24 hours.3 to 10 years______________________ 129-1 week or 40 hrs.10 years and over ------------------ 86-2 weeks or 80 hrs.Total employees_____________ 316Approval of this plan by the National War Labor Board must be obtainedin order to make it operative.,This approval has been requested by letter April 13, 1943.Approved by the Board of Directors.C.A.President.On June 7, 1943, a bulletin was posted, addressed "To Our Employees" andstating :We have received word from the National War Labor Board that-our requestfor vacations with pay for factory employees, ... has been, approved as ofApril 30, 1943.After detailing the plan as above, the bulletin concludes with the statement :Within the next few days a schedule showing those who are entitled tovacations will be available for each employee.In the issue of the plant paper REEDer for, June 15, 1943, which is given toall employees, appeared a statement relative to vacations.'Like the bulletin,this news item made no mention of the Association.24This is the statement used by Lorah in soliciting members for the Association asdiscussed above. C.A.REEDCOMPANT291Respondent's action in these matters followed advice from its counsel ofrecord.He had been asked generally what the respondent's "rights and duties[were]with respect to an independent union in your factoryrepresenting aminority of your employees, or in any event an independent union not certifiedas representing a majority of your employees." The respondent was warnedthat the union must be in fact independent and not "a Company union."The finalparagraphs of the letter read as follows :So long as this independent union has not been certified to represent allof your employees, you are not required to bargain with it but you arerequired to receive from any indivdual employee or group of employeesgrievances.Any agreement which you might make with the independent union shallnot be binding upon employees who are not members of the independentunion.You would be required to extend to all of your employees the benefitswhich you grant unto the members of the independent union.While the Association representatives were received as a group presentinggrievances,they regarded themselves, as the statement of their demands indi-cates, as seeking concessions for all the employees.Moreover, Robbins, at least,understood that all three of their demands were granted.He testified positivelyas to seniority rights that they were presently in effect in the plant.As to payfor employees who reported and found no work he testified that the employeeswould get this but added, "I don't believe we have had any cases like that."Robbins' understanding is reflected in the Association's minutes for April 2,1943, which state that employees reporting and'finding no work were to be given"four hours pay or work equivalent" and that the seniority rights demand hadbeen accepted by the respondent. Stockwell's testimony gives some support tothis understanding.When asked : "Did you do anything about the seniorityrequest?" he answered : "We have never posted any notice on it, but we havehad it under consideration, just how to handle it."Regarding' the pay-for-no-work grievance he testified as follows :Well, we had a sort of practice at times that some of our employees wouldcome in the factory in the morning and there wouldn't be any work for them,and the Company wouldn't pay them, and this grievance committee askedif there could be some correction made on this matter, and we said wewould give it some consideration. I don't know if thathas beencorrectedas yet, although there isn't anybody being sent home and, not paid.We,generally keep them working.On this statement of facts the undersigned concludes and finds that therespondent in its relation with the Association did not recognize it as the ex-clusive bargaining representative of the employees.While the vacations grantedwere extended to all employees this action was not only in accord with the advicegiven by its attorney, but was dictated by practical considerations, of, plantadministration.Manifestly employees of equal lengths of service could not, begranted or denied vacation with pay on the basis of their membership or non-membership in the Association.More doubt attaches to the act of the respondent in giving advance notice tothe Association on April 13, 1943, when its Board of Directors decided to grantvacationswith pay.The letters sent to the members of the Association's'grievance committee, found their way into the hands of advocates of the Associ-ation-.and became effective talking points in the solicitation of membership.McCabe gave uncontroverted testimony, credited by the undersigned, that hefirst learnedof the vacation plan when shown copies of this letter by Betty Fry 292DECISIONS OF NATIONAL LABORRELATIONS BOARDin the cup department and by Florence Fritz,a checker in the parachute depart-ment.Stockwell and Knights in their testimony disclaimed any intent to harmDistrict 50 or benefit the Association by their action.The respondent contendsthat "the only proper thing'to do was to inform those who had presented thegrievances"of the action taken R6The action taken was explained as affordingdesirable protection in case the ruling of the War Labor Board was unfavorable.After the favorable decision of that agency,the vacation plan was published toall employees on the respondent's bulletin board and a notice printed in theREEDer on June 15, 1943. These announcements simply stated that the re-spondent had determined to grant vacations on a specified schedule and gaveno credit to the Association.The' undersigned finds the correctness of therespondent's procedure in sending advance notice to'the Association agents ad-dressed to the Association at large, not free from doubt.After consideration ofthe entire record, he does not find in this incident proof of the allegations in thecomplaint.After considering all evidence in the record bearing upon the issue,the under-signed finds that the respondent did not dominate and interfere with the forma-tion and administration of the Association and recommends that so much of thecomplaint as concerns this allegation,be dismissed.C. Alleged acts of interference, restraint, and coercionBurkholder testified that about a week before the consent election he sawfour or five cards carrying the word "NO" on Foreman Stroup's desk.These cardshad been worn by employees of the second and third floor who were opposed toDistrict 50.They were made of two kinds of paper stock used in respondent'soperations in Stroup's department.Burkholder who had been called to thevicinity of Stroup's desk to repair a machine testified that he saw Stroup "bump-ing his fist" on the cards "as though he was pasting them." Burkholder re-ported the occurence to McCabe on the same day during work hours. ForemanStroup was called as a witness by the respondent and testified in a straight-forward, credible manner.He stated that on complaint that the wearing of the"No" badges in the plant constituted discrimination against District 50, Super-intendent Knights ordered him to see that they were gathered up. Stroup didso.On inspecting his department later he found "two or three or four or five"of the badges on the tables.He placed these on his desk for a day and thenthrew them in the scrap box.The cards were gathered up on the same day thatthey appeared in numbers. Stroup testified, and the undersigned credits hisstatement, that he knew nothing about the manufacture of the cards.The under-signed finds the contention of the Board that the respondent incurred responsi-bility for the "No" cards through acts of Foreman Stroup to be without merit.Blair testified that during the week before the election he wore his District50 button in the plant.About 3 days before the consent election he wore in theplant a ribbon with the word "Committee" printed on it.About 10 minutes afterhe went to work Blair observed Foreman Miller and Assistant Foreman LlewellynWinner standing about 6 or 8 feet from his machine. Blair testified that heheard Miller say to Winner : "1 see Blair is wearing one of those damn things."Miller specifically denied that such a conversation took place, and insisted thathe had at all times obeyed the instructions given him at the foremen's meetingof November 16, 19,42.He quoted the instruction in part as "to keep my mouthabsolutely shut on anything I heard or said [saw]."Winner testified that hehad seen Blair wear the committee ribbon.However, he also specifically denied15See respondent's brief page 13. C.A.REED 'COMPANY293thatMiller made the remark which Blair ascribed to him.Winner also dis-played accurate knowledge of the instructions given on November 16. Afterconsidering the-evidence, the demeanor of the witnesses and the entire record,the undersigned credits the testimony of Miller and Winner.'Blair further testified that on the same shift, i. e., from 4 to 12 p. m, he hada conversation with Night Foreman Hutchinson as follows :He asked me what -I thought it was going to get me by joining the unionand I told him what we were trying to accomplish and he said he guessedthat is about all he better say, because lie was not allowed to talk about theunion . . . He said that wages were frozen, and he didn't see what goodit would do to try to get the union.Hutchinson specifically denied having made each of the statements quotedabove.However, lie admitted that on one occasion when he was looking atBlair's ribbon, Blair said: "Well, what do you think about it?"Hutchinsonthen said : "Well, I am not allowed to say anything."Without resolving thisconflict of testimony, the undersigned sees in this incident evaluated at its worst,no more than an isolated instance of violation by a supervisory official ofpositive instructions, the import of which the official admittedly had in mindHe finds no proof here that the respondent was responsible for an effort "toi idicule and malign the Union."The complaint alleged that the respondent did in and about January, Feb-ruary, March, and April 1943, spy upon and engage in surveillance of certain ofits employees who were actively engaged on behalf of District 50. The onlyevidence to support this allegation is found in testimony by John Carey, acrepe paper collator and shipping room employee. Carey joined District 50inmid-September 1942, and thereafter wore a union button in the plant andwas active in District 50's campaign.He was elected vice president of thelocal,was a member of the District 50 committee when the consent electionagreement was worked out, and served as a watcher for District 50 at theelection..He testified that he had customarily left the shipping room withoutgetting permission until about a week before the election.At that time hisforeman,William Snyder, instructed Carey to ask for permission before leavingthe floor.Three or four days before the election Carey had occasion to go tothe fourth floor for some crepe paper.As Carey admitted, the paper was"needed immediately."When he reached the crepe paper department on thefourth floor, Foreman James Smith told him that Snyder had called on thephone to inquire if he (Carey) had arrived.Both Smith and Snyder corrobo-rated Carey's testimony in substance.Snyder explained: "Now this particulartime I was waiting on a certain kind of goods that I had sent him for, and hestayed overtime, and I called to see what became of him." After consideringthe evidence the undersigned finds no significance in this incident beyond theexecution of normal administrative routine.Carey testified, and the Board alleged, that he had been discriminated againstafter the consent election in the distribution of overtime.When confrontedwith the respondent's overtime records, Carey admitted that he had beenmistaken in his testimony.The Board during the hearing agreed that therewas no discrimination on Carey as to overtime.2051The record reads :Mr. YOUNGMAN:"Well,will the Board agree that there was no discrimination onCarey as to overtime,"Mr. Punvaa : "Yes." 294DECISIONS OF NATIONAL LABOR RELATIONS BOARDCarey'further testified that,just before the election he was subjected to anunusual measure of supervision and restricted in his freedom of action to adiscriminatory degree.Carey's testimony,in point here,reads as follows :Before the election I was made to stay right there, but prior to that ifanybody would come along I'would be allowed to talk to them or walk overand talk to somebody that was working on something else, but just beforethe election I was told to stay and talk to nobody, and when they stoppedto talk to me Mr. Snyder was right there to see that I didn't talk to them,and if I was some place else he would come over to me and tell me to getback where .1 belonged.Foreman Snyder specifically denied that he had so treated Carey.He kdmittedthat "there had been a little hearsay-just a little remark passed," about Carey'sunion affiliation.Snyder denied, however, that he had made any effort to pre-vent Carey from engaging,in legitimate union activities.The undersigned, afterconsidering the evidence,and the demeanor of the witnesses,and rememberingin this connection Carey's admission,' that he talked union on company time,finds no proof in this incident that Carey was discriminatorily treated.Carey testified also that in contrast with his work before the consent electionwhen he was exclusively occupied in collating crepe, he had been required afterthe election to perform various onerous tasks.His testimony reads as follows :"Well, whenever there was odd jobs to be done around there, I was placed onthem, whether it was heavy or whether it was light...I was required to bandexport'orders and work on the shipping floor and unload trucks and load themand collate the other orders and,stuff around the shipping room."He added,in response to a question,that he was also required to sweep the floor.His fore-man, Snyder, denied that any change had been made in his duties, saying, "Hepractically done the same thing."Snyder testified that each of the employeeswas expected "if we slowed up a little" to do any kind of work including sweep-ing the floors.Carey was reemployed in September 1942 after a period of absencefrom the respondent's plant.Since the holiday season is a period of heavymovement of orders succeeded by a relatively slack season after New Years, it isnormal to expect some readjustment of job assignments in the shipping roomduring January.The undersigned credits the testimony of Foreman Snyder andfinds no discriminatory treatment of Carey because of his union membershipand activity.After consideration of the record, the undersigned recommends that so muchof the complaint as alleges that the respondent was guilty of acts of interference,restraint,and coercion,be dismissed.Upon the basis of the-foregoing findings of fact and upon the entire record inthe ease, the undersigned makes the following :CoNcLusIoNs of LAW1.The operations of the respondent,C. A. Reed Company, occurin commerce,within the meaning of Section 2 (6) ofthe Act.'27Careyunder cross-examination testified :Q.Now you were very activeat that time [just prior to the election']on the part ofthe union,were you not?A. I was. .Q.Nowyou wouldnot deny, wouldyou, that youtalked union there on the companypropertyand the companytime, would you?A. No, I wouldn't deny that I talked it. C.A.REED COMPANY -2952.DistrictNo. 50, United Mine Workers of America,itsLocal No. 12,286,and Crepe PaperWorkersAssociation of Williamsport,Pennsylvania,are labororganization within the meaning of Section 2(5) of the Act.3.The respondent has not interfered with, restrained,or coerced its employeesin the exercise of rights guaranteed in Section7 of the Act,within the meaning4.The respondent has not dominated or interfered with the formation oradministration of Crepe PaperWorkersAssociation ofWilliamsport, Penn-sylvania,or contributed financial or other support to it, within the meaning ofSection 8(2) of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, the under-signed recommends that the Board's complaint issued under date of July 6,1943, be dismissed.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 2, as amended,effective October 28,1942-any party may within fifteen(15) days from the date of the entry of theorder transferring the ease to the Board,pursuant to Section 32 of Article II ofsaid Rules and Regulations,filewith the Board, Rochambeau Building, Wash-ington, D. C, an original and four copies of a statement in writing setting forthsuch exceptions to the Intermediate Report or to any other part of the recordor proceeding(including rulings upon all motions or objections) as he reliesupon, together with the original and four copies of a brief in support thereof.As further provided in said Section 33, should any party desire permission toargue orally before the Board,request therefor must be made in writing to theBoard within ten (10)days from the date of the order transferring the caseto the Board.CnASu.asE. PESsoNs,TrialExaminer.Dated September 17, 1943.